Exhibit 10.2

DENNY'S CORPORATE LOGO [dennys.jpg]
 
Denny’s 2008 Performance Restricted Stock Unit (RSU) Program
 

--------------------------------------------------------------------------------

Program Concept
 
The Compensation and Incentives Committee of the Board of Directors has approved
the 2008 Performance Restricted Stock Unit (RSU) Program, an incentive
compensation program pursuant to and subject to the Denny’s Corporation 2008
Omnibus Incentive Plan.
 
Under the program, participants are granted a target number of restricted stock
units. From 50% to 120% of the target number of restricted stock units may be
earned based on stock price increases or decreases, discussed further below.
Once earned, the restricted stock units convert to and are settled in shares of
Denny’s stock on a one-for-one basis.
 
The number of shares earned will be contingent upon the stock price appreciation
or depreciation from the date of grant to the time of vesting. There is a
“double up/double down” approach with this program where the increases or
decreases in stock price have a 2X impact on the ultimate vested value. For
example:
 
·  
If stock price has increased by 10% at the time of vesting, the participant will
receive an amount of shares that would deliver a 20% increase in value relative
to the value of the target award on the date of grant (double the growth
realized).

 
·  
If stock price has decreased by 10% at the time of vesting, the participant will
receive an amount of shares that would deliver a 20% decrease in value relative
to the value of the target award on the date of grant (double the loss).

 
Regardless of the stock price appreciation, the maximum number of shares that
will be delivered to a participant is 120% of the target
award.  Correspondingly, to ensure that there is a minimum level of award earned
by the participants, the downside is limited to 50% of the target number of
shares, regardless of the actual stock price depreciation.
 
Please refer to your individual award agreement and the examples on pages 3 and
4 of this document for further explanation.
 
Eligibility
 
Senior Directors and above are eligible for the 2008 performance restricted
stock unit awards.
 
Performance Period & Vesting Schedule
 
The performance restricted stock unit awards will vest and be earned annually in
one-third increments beginning one year after the grant date. Participants will
have no voting or dividend rights until the shares are distributed.


Participants must be employed on the vesting date in order to vest in the award
(except in cases of death or disability, as noted below).  Termination for cause
results in forfeiture of any unpaid award, even if it otherwise had vested.
 
How Performance Is Measured
 
The Company’s closing stock price will be determined on each of the three
anniversary dates of the grant (July 16, 2009; July 16, 2010; and July 16,
2011).  This stock price will be compared to the closing stock price on the date
of the grant of $2.56 to determine the amount of stock price appreciation or
depreciation.  The participant will then recognize a “double up/double down”
impact on the value of the target number of vested shares based on the stock
price increases or decreases.  This new recognized value will be divided by the
closing stock price on the vesting date to determine the number of shares that
were earned. Refer to examples on pages 3 and 4 for further explanation.

 
Form and Timing of Payout, and Taxation
 
Participants will receive their earned shares on the fifth business day
following the vesting date, and will be taxed on the value of the vested shares
on the date of payout. Upon payout, shares will be withheld to cover the minimum
statutory withholding requirements (based on the closing price of the shares on
the day prior to the payout). The net amount of shares (shares earned and vested
less shares withheld for taxes) will be delivered to the participant on the date
of the payout.
 
Impact of Termination Events
 
The following table shows the impact of various termination events and a change
in control:
 
Termination Event
Payout
Death or disability
· Death or disability prior to vesting will result in pro rata
vesting  (calculated separately for each one-third vesting event) of the amount
earned, calculated  through the date of employment termination, paid out as soon
as administratively practicable following termination.
· Death or disability occurring between the vesting and payout dates will result
in no change to the amount or date of the payout that would have been made had
the termination event not occurred.
Termination for Cause
· Vested but unpaid and unvested awards will be forfeited.  No payout will occur
even if awards had vested.
Resignation or Voluntary Termination
· Vested but unpaid awards will be paid out in accordance with the regular
payout schedule.  Unvested awards will be forfeited.
Involuntary Termination Not for Cause
· Vested but unpaid awards will be paid out in accordance with the regular
payout schedule.  Unvested awards will be forfeited.
Change in Control
· Vested but unpaid awards will be paid out immediately prior to the Change in
Control.  Unvested awards will be deemed to be fully earned based on actual
performance up to the date of the Change in Control, and will be paid out
immediately prior to the Change in Control.

 
Impact on Other Plans
 
Awards are not considered pay for purposes of Denny’s retirement or welfare
plans. There will be no specific deferral opportunities under this plan.  
 